Citation Nr: 0506719	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  01-06 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on September 
9, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
April 1999.

This is an appeal from a February 2001 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Columbia, South Carolina, which denied entitlement to 
reimbursement or payment of the expenses incurred in 
connection with treatment of the veteran by Piedmont Medical 
Center on September 9, 2000.  The VA regional office (RO) in 
Columbia has jurisdiction over the veteran's claims file.

In July 2004, a hearing was held at the Columbia RO before 
the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On September 9, 2000, the veteran was treated at Piedmont 
Medical Center for allergic reaction to bee stings.  He has 
submitted a claim to VA for reimbursement of the $239.25 
bill.

The veteran primarily argues that VA should be responsible 
for the cost of this care because he should be service-
connected for allergic reaction to bee stings.  He has 
submitted evidence showing treatment for this condition 
during service.  However, this claim was denied in an August 
1999 rating decision.  He then filed a claim to reopen in May 
2004, but at his hearing in July 2004, he also alleged the 
initial denial in 1999 was clearly and unmistakably 
erroneous.  See transcript at p. 11.  He also appeared to 
argue that he had appealed the 1999 determination, but had 
erroneously submitted the documents to the VA Medical Center, 
rather than the RO.  See transcript at p. 12-13.  An 
additional possible complication in this case is that since 
the denial of this claim in August 1999 as not well grounded, 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 
5100 et seq. (West 2002), was enacted.  The new law provides 
that a claim denied as not well grounded between July 14, 
1999, and November 9, 2000, such as the service-connection 
claim decided in August 2000, can be readjudicated under the 
provisions of the new law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).

Therefore, there are several possible legal theories under 
which the veteran's claim for service connection for allergic 
reaction to bee stings may be reopened or reconsidered by VA.  
It is not known at this time whether the veteran will, in 
fact, be granted service connection for this condition or, if 
so, what the effective date would be.  Such a grant of 
service connection, if effective prior to September 2000, 
would ultimately affect resolution of the question of whether 
VA will reimburse the veteran for the cost of the private 
medical treatment at issue here.  (One of the criteria for 
such reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120 is that the treatment be for a service-connected 
disorder.)  The issue of entitlement to service connection is 
therefore inextricably intertwined with the issue on appeal 
to the Board and must be resolved by the RO before any 
further action can be taken.  See Parker v. Brown, 7 Vet. 
App. 116 (1994) (a claim is intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  

The veteran is advised that on any determination made by the 
RO as to entitlement to service connection for bee stings, if 
he remains dissatisfied with the determination, he must 
perfect an appeal to the Board in order for the Board to have 
jurisdiction over the issue.


Moreover, the Veterans Millennium Health Care and Benefits 
Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556 (1999), also provides general authority for the 
reimbursement of non-VA emergency treatment.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2004).  This 
law was enacted on November 30, 1999, and took effect on May 
29, 2000, so would apply to the claim here for reimbursement 
of unauthorized expenses incurred on September 9, 2000.  The 
Columbia VA Medical Center has not yet considered the 
applicability of 38 U.S.C.A. § 1725 to the veteran's claim.  
The Board cannot, at this time, apply this law to the 
veteran's situation because there is not sufficient 
information in the file to show that certain criteria for 
reimbursement under this law have been met.  38 C.F.R. 
§ 17.1002(e) requires that within the 24-month period 
preceding the emergency treatment at issue, the veteran was 
enrolled in the VA health care system and receiving care 
under 38 U.S.C. chapter 17.  Although the veteran testified 
that he has received VA health care since his retirement from 
service in 1999, there are currently no documents in the file 
to corroborate this.  Also, 38 C.F.R. § 17.1002(g) requires 
that the veteran have no health care coverage that would, in 
whole or in part, pay or reimburse the emergency treatment at 
issue.  The documents from Piedmont Medical Center indicate 
the veteran has CHAMPUS.  This may preclude the veteran from 
seeking reimbursement under the Veterans Millennium Health 
Care and Benefits Act, but additional development as to the 
nature of his health care coverage must be done.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  The 
case is REMANDED for the following:

1.  Obtain the veteran's complete file 
for medical treatment received at the VA 
Medical Center (VAMC) in Columbia since 
1999.  Rather than copies from 
computerized records, the RO should 
obtain the original medical file, so that 
the documents reflect stamps showing date 
of receipt by the VAMC.

2.  Advise the veteran to submit to VA 
documents concerning the health care 
coverage he had in September 2000 
(CHAMPUS), to include the provisions 
governing payment for emergency 
treatment, any claims he made for payment 
of the treatment at issue here, and any 
approvals or denials of such claims.

3.  The RO should adjudicate and consider 
the following pending issues, 
allegations, and/or claims, in this 
order:  
(a)	Does the veteran's VA medical file 
reflect an attempt to file a timely 
notice of disagreement (NOD) to the 
August 1999 denial of his claim for 
service connection for allergic 
reaction to bee stings?  If so, is the 
NOD acceptable even though filed with 
the VAMC?  If it is, issue the veteran 
a statement of the case (SOC), and 
allow him 60-days to perfect an 
appeal.  If not, issue a determination 
on such a finding, and allow the 
veteran an opportunity to appeal.
(b)	If the veteran did not successfully 
appeal the August 1999 rating 
decision, was that decision clearly 
and unmistakably erroneous in denying 
service connection for allergic 
reaction to bee stings?  
(c)	If the veteran did not successfully 
appeal the August 1999 rating decision 
and a finding of CUE is not made, does 
the claim qualify for readjudication 
under the VCAA?
(d)	If none of the above situations 
apply, consider the veteran's claim to 
reopen filed in May 2004.     

In each instance, the RO should advise 
the veteran of his appeal rights, if the 
determination is adverse to him, and of 
the time limits within which to exercise 
those rights.

4.  Once the RO has concluded 
adjudication of the above claims within 
its jurisdiction, forward the file to the 
VAMC in Columbia to reconsider the claim 
for  payment or reimbursement for the 
cost of unauthorized private medical 
expenses incurred on September 9, 2000, 
in light of the RO's determinations as to 
entitlement to service connection for 
allergic reaction to bee stings.  If the 
claim remains denied under 38 C.F.R. 
§ 17.120, the VAMC should consider 
whether payment or reimbursement can be 
made under the Veterans Millennium Health 
Care and Benefits Act, codified at 
38 C.F.R. §§ 17.1000-1008 (2004).  If the 
claim remains denied, provide the veteran 
and his representative a supplemental 
statement of the case (SSOC), which 
includes citation to 38 C.F.R. 
§§ 17.1000-1008 (2004).  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




